 

Case 2:19-cv-04513-MVL-JCW Document 20 Filed 11/06/19 Page 1 of 2

QE EVE
WILLEFORD & TOLEDANO = RECEIVED

201 Sit, CHARLES AVENUE, SUITE 4208
NEW ORLBANS, LA 70170-4208 OCT 2% eng

504/582. 1286
FAK 313/692.5927 U.S. DISTRICT JUNCE
WWW. WILLEFORDTOLEDANO.COM MARY ANN VIAL LEMMON

JAMES F, WILLEFORD PLEASE REPLY TO:
REAGAN L, TOLEDANO RTOLEDANO@WILLEFORDLA W.COM

October 30, 2019
VIA. FAX: (504) 589-2239
The Honorable Mary Ann Vial Lemmon
500 Poydras Street
Room C414
New Orleans, LA 70130
Re:  Gwenel Betrece vs. Unum Life Insurance Company of America
USDC, EDLA Docket No. 2:19-4513, S(2)

Dear Judge Lemmon,

1 am writing to let you know that the parties have reached a settlement of ail claims asserted in this
case and to respectfully request the Court to issue a 60-day Order of Dismissal.

Sincerely,

Reagan L. Toledano
RLT/kab

ec: Lauren A, Welch (lwelch@mcsalaw.com)

 
Case 2:19-cv-04513-MVL-JCW Document 20 Filed 11/06/19 Page.2 of 2

FAX COVER SHEET

 

TO Hon. Mary Ann Vial Lemmon

 

COMPANY USDC EDLA

 

FAX NUMBER 15045892239

 

FROM James Willeford

 

 

 

DATE 2029-10-31 16:41:07 CDT
RE Betrece vs. Unum, No, 2:19-4513
COVER MESSAGE

 

Please see the attached letter from Plaintiff's attorney
regarding the settlement in this case.

www.efax.com

 
